UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 06-6365



KENDALL C. WATSON,

                                                 Plaintiff - Appellant,

             versus


R. WELLS, Officer, Riverside Regional Jail; C.
JEFFRIES, Food Service Supervisor, Riverside
Regional     Jail;    DARNLEY    R.     HODGE,
Superintendent, Riverside Regional Jail,

                                                Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:06-cv-00038-JCC)


Submitted:    September 27, 2006             Decided:   October 17, 2006


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kendall C. Watson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Kendall C. Watson appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.            We have

reviewed the record and find no reversible error.       Accordingly, we

deny     Watson’s   motion   to   produce   court   records   and     trial

transcripts, and we affirm for the reasons stated by the district

court.    Watson v. Wells, No. 1:06-cv-00038-JCC (E.D. Va. Feb. 15,

2006).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   - 2 -